DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/26/2021 has been entered and considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sundaresan et al. (US 2016/0112240, Sundaresan hereinafter, provided by Applicant).	Regarding claims 1, 8, and 15, ??? teaches a method, a non-transitory computer-readable storage medium (Memory storing instructions for execution by a processor; Sundaresan; Figs. 1-3 and 8-9; [0086]-[0088], [0095]-[0096]), and a device (Server computing device comprising a rules engine; Sundaresan; Figs. 1-3 and 8-9; [0029], [0085], [0094]) comprising: 	one or more processors (The server computing device comprising a rules engine may be comprised of a processor; Sundaresan; Figs. 1-3 and 8-9; [0086]-[0088], [0095]-[0096]); and 	memory storing instructions (The server computing device comprising a rules engine may be comprised of a memory storing instructions for execution by a processor; Sundaresan; Figs. 1-3 and 8-9; [0086]-[0088], [0095]-[0096]) that, when executed by the one or more processors, cause the device to: 		receive information for controlling an Internet of Things (IoT) element (As can be seen for instance in at least Fig. 2A, event(s) 240 may be received by rules engine 205, and such events may be inputs to one or more rules that may lead to commands for IoT devices to perform actions. Such event(s) may thus be broadly reasonably interpreted as received information for controlling an Internet of Things (IoT) element. As can also be seen in at least Fig. 3, the rules engine may have a plurality of input feeds that may result in output feeds that control devices (which may be broadly reasonably interpreted as IoT devices). Such input feeds may thus also be broadly reasonably interpreted as received information for controlling an Internet of Things (IoT) element. The Examiner would also like to note that the flowcharts in at least Figs. 4-6 all additionally depict the receipt of information used to identify rules for sending commands to IoT devices. Such information may additionally be broadly reasonably interpreted as received information for controlling an Internet of Things (IoT) element; Sundaresan; Figs. 1-7B; [0040]-[0041], [0046]-[0047], [0062], [0068], [0073]); 		determine, based on the information and a request to configure one or more actions to be performed by the IoT element, one or more conditions that cause the one or more actions (As can be seen in at least Fig. 2B and its corresponding description, rules for one or more actions to be performed by IoT devices may be generated based on the receipt of a user request. The input information discussed above may thus be broadly reasonably interpreted as being used in combination with such requests for generation of rules to configure one or more conditions that cause the one or more actions. The rules engine may thus be broadly reasonably interpreted as determining, based on the information and a request to configure one or more actions to be performed by the IoT element, one or more conditions that cause the one or more actions. The Examiner would also like to note that at least Fig. 7A also depicts the use of requests to generate rules combined with received information to determine, based on the information and a request to configure one or more actions to be performed by the IoT element, one or more conditions that cause the one or more actions; Sundaresan; Figs. 1-7B; [0040]-[0041], [0046]-[0049], [0052]-[0055], [0077]-[0080]); 		receive, from the IoT element, data associated with a state of the IoT element (As can be seen for instance in at least Fig. 3, input feeds related to rules may come from devices (which may be broadly reasonably interpreted as IoT devices). The rules engine may thus be broadly reasonably interpreted as receiving, from the IoT element, data associated with a state of the IoT element. The Examiner would also like to note that the flowcharts in at least Figs. 4-6 all additionally depict the receipt of data associated with a state of the IoT element; Sundaresan; Figs. 1-7B; [0040]-[0041], [0046]-[0047], [0062], [0068], [0073]); and 		send, to the IoT element based on a determination that the data satisfies a condition of the one or more conditions, a command to perform an action, of the one or more actions, that is associated with the condition (As can be seen for instance in at least Fig. 3 and its corresponding description, rules may cause commands to be generated and sent to devices when a determination is made that data from the input feeds satisfies a condition of one or more conditions. The devices associated with the input feeds may also be the same devices as those associated with the output feeds. The rules engine may thus be broadly reasonably interpreted as sending, to the IoT element based on a determination that the data satisfies a condition of the one or more conditions, a command to perform an action, of the one or more actions, that is associated with the condition. The Examiner would also like to note that the flowcharts in at least Figs. 4-6 all additionally depict sending, to the IoT element based on a determination that the data satisfies a condition of the one or more conditions, a command to perform an action, of the one or more actions, that is associated with the condition; Sundaresan; Figs. 1-7B; [0040]-[0041], [0046]-[0047], [0062]-[0064], [0067]-[0070], [0073], [0076]).	Regarding claims 2, 9, and 16, ??? and ??! teach the limitations of claims 1, 8, and 15 respectively.	??? further teaches the request is at least one of: 	a user request (The requests for rule generation from users discussed in connection with at least Figs. 2B and 7A may be broadly reasonably interpreted as a user request; Sundaresan; Figs. 1-7B; [0048]-[0049], [0052]-[0055], [0077]-[0080]), 	a user request received via an application executing on a computing device (The requests for rule generation from users (for instance using the described user interface application) discussed in connection with at least Figs. 2B and 7A may be broadly reasonably interpreted as a user request received via an application executing on a computing device; Sundaresan; Figs. 1-7B; [0048]-[0049], [0052]-[0055], [0077]-[0080]), 	a user input (The requests for rule generation from users discussed in connection with at least Figs. 2B and 7A may be broadly reasonably interpreted as a user input; Sundaresan; Figs. 1-7B; [0048]-[0049], [0052]-[0055], [0077]-[0080]), 	a user input received via a user interface (The requests for rule generation from users (for instance using the described user interface application) discussed in connection with at least Figs. 2B and 7A may be broadly reasonably interpreted as a user input received via a user interface; Sundaresan; Figs. 1-7B; [0048]-[0049], [0052]-[0055], [0077]-[0080]), 	received, via an application, to set up one or more rules to configure the one or more actions (The requests for rule generation from users (for instance using the described user interface application) discussed in connection with at least Figs. 2B and 7A may be broadly reasonably interpreted as being received, via an application, to set up one or more rules to configure the one or more actions; Sundaresan; Figs. 1-7B; [0048]-[0049], [0052]-[0055], [0077]-[0080]), or 	received, via an application associated with a system, to set up one or more rules to configure the one or more actions (The requests for rule generation from users (for instance using the described user interface application) discussed in connection with at least Figs. 2B and 7A may be broadly reasonably interpreted as being received, via an application associated with a system, to set up one or more rules to configure the one or more actions; Sundaresan; Figs. 1-7B; [0048]-[0049], [0052]-[0055], [0077]-[0080]).	Regarding claims 3, 10, and 17, ??? and ??! teach the limitations of claims 1, 8, and 15 respectively.	??? further teaches the information is received from a first computing device, and the request is received from a second computing device (As can be seen in at least Figs. 1-3 and their corresponding descriptions, devices providing events/input feeds (i.e., the claimed information) and devices sending user requests for rule creation (i.e., the claimed request) may be different devices. The information may thus be broadly reasonably interpreted as being received from a first computing device, and the request may thus be broadly reasonably interpreted as being received from a second computing device; Sundaresan; Figs. 1-7B; [0040]-[0041], [0046]-[0049], [0052]-[0055], [0077]-[0080]).	Regarding claims 4, 11, and 18, ??? and ??! teach the limitations of claims 1, 8, and 15 respectively.	??? further teaches the information indicates at least one of: a property, a capability, or a function associated with the IoT element usable for controlling the IoT element (The events/input feeds described throughout at least Figs. 2A-6 and their corresponding descriptions (i.e., the claimed information) leading to transmission of commands to devices based on satisfaction of rules conditions may be broadly reasonably interpreted as each of a property, a capability, or a function associated with the IoT element usable for controlling the IoT element; Sundaresan; Figs. 1-7B; [0040]-[0041], [0046]-[0047], [0062], [0068], [0073]).	Regarding claims 5, 12, and 19, ??? and ??! teach the limitations of claims 1, 8, and 15 respectively.	??? further teaches the instructions, when executed by the one or more processors, further cause the device to: 	send, to a computing device, a subset of the information to cause display of graphical user interface elements associated with configuring the one or more actions (As is described in detail with regard to the rule generation discussed in connection with at least Figs. 2B and 7A, users may use a graphical user interface that may provide drop down windows, menus, display bars, icons, and other graphical representations of rules, events, inputs, output, actions, and so on. Transmission of such information to user devices upon which such configuration takes place may thus be broadly reasonably interpreted as sending, to a computing device, a subset of the information to cause display of graphical user interface elements associated with configuring the one or more actions; Sundaresan; Figs. 1-7B; [0048]-[0049], [0052]-[0055], [0077]-[0080]).	Regarding claims 6 and 13, ??? and ??! teach the limitations of claims 1 and 8 respectively.	??? further teaches the instructions, when executed by the one or more processors, further cause the device to: 	translate, based on the information, the command into a unified command usable by a plurality of IoT elements (The gateway device may additionally support other communication protocols such as Zigbee, PLC and/or Bluetooth, and may translate between supported communication protocols. Events, protocols, and commands may thus be reasonably interpreted as being translatable into unified events and unified commands usable by the plurality of IoT elements; Sundaresan; [0023]).	Regarding claims 7, 14, and 20, ??? and ??! teach the limitations of claims 1, 8, and 15 respectively.	??? further teaches the IoT element comprises at least one of: 	a network connected device configured to receive data and perform the one or more actions (As can be seen in at least Fig. 3 and its corresponding description, the commands sent based on the rules and events/input feeds may be sent to devices, which may be broadly reasonably interpreted as network connected devices configured to receive data and perform the one or more actions; ), or 	a network service, wherein the network service comprises at least one of a social media service or device manufacturer service (As can be seen in at least Fig. 3 and its corresponding description, the commands sent based on the rules and events/input feeds may be sent to devices, email, SMS/MMS, and 3rd party services, which may be broadly reasonably interpreted as network services, wherein the network services comprises at least one of a social media service or device manufacturer service; Sundaresan; Figs. 1-7B; [0040]-[0041], [0046]-[0047], [0062]-[0064], [0067]-[0070], [0073], [0076]).
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997.  The examiner can normally be reached on Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC MYERS/Primary Examiner, Art Unit 2474